Title: To Benjamin Franklin from G. Ganseford, 7 March 1778: résumé
From: Ganseford, G.
To: Franklin, Benjamin


<Bordeaux, March 7, 1778, in French: The shippers of this town, what with the difficulty in disposing nowadays of leaf tobacco, may well forbid their captains to buy any in your colonies. I have 33 bushels brought by my ship from Cap François. In conformity with the edict of 1721 I have registered the tobacco with the farmers and applied for permission to export it; until I do it is in government storage. The edict permits the owner to load it and get clearance from the farmers. M. de la Ville, in charge here, has refused to clear it; he wants me to sell it to the farm at 40 l.t. the quintal below the price I set. I have taken legal action without effect, and have sent M. Necker a memorandum on the subject but fear he has not time to read it. Where the tobacco comes from I need not tell you, or how important it is that the edict be allowed to operate; please ask M. Necker to order it enforced at once. I must act fast in order to ship the tobacco to Dunkirk, where it will bring 180 l.t. the quintal. I engaged space for it some two weeks ago but could not deliver; the captain of the ship has protested the delay and wants damages with interest, as I have informed M. de la Ville without result. My situation is awkward: I have 40,000 l.t. tied up, and am exposed to a fall in price if tobacco becomes plentiful.>
